FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which papers have been placed of record in the file.

Specification
The title of the invention remains non-descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (MPEP 606.01) by mentioning the inner wall sections of different hardness.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The scope of claims 14 and 15 is mutually exclusive to the subject matter of claim 13 - claim 13 recites a profiled inner wall while claims 14 and 15 recite the inner wall has sections that are unprofiled.  It is unclear how the subject matter of claims 14 and 15 does not contradict the subject matter of claim 13.

Double Patenting
New claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of new claim 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SEUFERT (US 4036540).
SEUFERT discloses a screw machine housing base body 1 adapted for receiving pivotable/rotatable shafts in two bore holes 2 and 3 of the housing; the bore holes 2 and 3 located in the base body 1 and interpenetrating each other and extend in a conveying direction through the base body 1; the bore holes 2 and 3 each having a central longitudinal axis 4, 5;  the bore holes 2 and 3 being limited transversely to the conveying direction by an inner wall (of holes 2, 3) of the base body 1; the inner wall having the recited first wall section inserts 10, 10’, 10’’, 12, and 19 that are harder than second wall sections 9 (see Figs. 1-3d and col. 1, lines 6-11; col. 2, lines 1-60; and col. 3, line 44 - col. 4, line 25); the inner wall is configured in a profiled manner as seen in Figure 3b “with a profile in any desired manner” (col. 4, lines 40-42); although the last lines of amended claims 1 and 13 are product-by-process limitations not germane to the 

patentability of the housing (MPEP 2113), the profile of the inner wall is configured via application of layers 10” of inserts into corresponding recesses 8 about the periphery of the inner wall and securing such inserts into the respective recesses (col. 2, lines 1-10 and lines 18-38; col. 3, lines 33-43; col. 4, lines 9-11); the profile of the inner wall is configured by different radial distances of the wall sections of different hardness 9 and 10” from a central longitudinal axis of the respective bore 2 or 3 to each other; the first wall section of greater hardness being located at a radial distance R1 as depicted below; the second wall section 9 of lesser hardness being located at a radial distance R2 as depicted below; wherein the at least one first wall section (in the embodiments of wear inserts 10, 10’, 19) and the at least one second wall section 9 are configured in an unprofiled manner in a sectional view as seen in the respective Figures; the first and second radial distances R1 and R2 (and R3) as are different as depicted below:














[AltContent: arrow][AltContent: textbox (R2)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    360
    736
    media_image1.png
    Greyscale

[AltContent: textbox (R1)]
[AltContent: textbox (R3)][AltContent: ]



R1 (extending to an apex of the wear insert 10”)  < R2 (extending to second wall section 9)

R1 (extending to an apex of the wear insert)  > R3 (extending to a recessed groove of the wear insert 10”)

R3 (extending to an apex of the wear insert)  > R2 (extending to second wall section 9)

	Moreover, since the inner wall is configured in a profiled manner as seen in Figure 3b “with a profile in any desired manner”, the radius R1 and the radius R3 can certainly be selected to be of any magnitude, with respect to each other and/or with respect to R2, as desired.

Allowable Subject Matter
None.

Response to Amendment
Applicant's arguments filed 14 DEC 2022 have been fully considered but they are not persuasive.  
Contrary to the remarks, SEUFERT (US 4036540) includes a housing with the recited unprofiled and profiled inner wall sections as noted in the rejection and annotated Figure above.  The wall sections 9 and 10” include portions that exist at different radii from a central axis of a bore as seen in the annotated Figure above.
The remarks in section (i) on page 10 of the response recite many aspects that are not claimed.  Even if they were claimed , it is not seen how “immediate machining”, the particular manufacturing processes, mechanical stresses, efficiency of manufacture recite any features that define over the prior art.  These arguments are of no patentable consequence because it is well settled that features not claimed may not be relied upon in support of patentability.  In re Self, 671 F.2d 1344, 213 USPQ 1 (CCPA 1982).  Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
Per Rule 1.116(b)(3):  “An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.”  Thus, an amendment after final lacking such showing will be denied entry.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY ANY RESPONSE FILED AFTER THE MAILING DATE OF THIS FINAL REJECTION WILL BE SUBJECT TO THE PROVISIONS OF MPEP 714.12 AND 714.13 - NO EXCEPTIONS.
The examiner of record follows the interview after-final policy set forth in MPEP 713.09:  
Normally, one interview after final rejection is permitted. However, prior to the interview, the intended purpose and content of the interview [agenda] should be presented briefly, preferably in writing.  Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration.  Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.  (emphasis added)
	The agenda will be made of record per USPTO policy.

Moreover, any response after-final should be filed under the no-fee required AFCP 2.0 program, if meeting the program requirements, that authorizes additional time for examiners, at their discretion, to search and/or consider responses after final rejection during this late stage of the prosecution.  SEE:  https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Written or telephonic status inquiries will not be responded to - see the next section.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/CHARLES COOLEY/           Examiner, Art Unit 1774                                                                                                                                                                                             







11 March 2022